Per Curiam.
The appellant was not guilty of a “ misbehavior in his office or trust ” or of a “ violation of duty therein,” within the meaning of subdivision 1 of section 753 of the Judiciary Law, when he stored the car in a public garage after having taken the precautions revealed by the record. (Depew v. Solomonowitz, 48 App. Div. 512, 514.) Nor can he be charged with a willful disobedience of the court’s mandate, since his inability to return the car was not the result of a contumacious act.
Order reversed, with ten dollars costs, and motion denied.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.